                      Case 2:20-cr-00018-WSS Document 19 Filed 01/30/20 Page 1 of 2

AO 98 (Rev. 12/ 11 ) Appearance Bond



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                    WESTERN District of                PA

                     United States of America                             )
                                       V.                                 )
                                                                          )       Case No.
                                                                          )
                                Defendant                                 )

                                                           APPEARANCE BOND

                                                           Defendant's Agreement
1,          c:t:h    O'IY\O..!:.            ~bi\tet:)            (defendant), agree to follow every order of this court, or any
couit that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( [8J ) to appear for court proceedings;
            ( [8J ) if convicted, to surrender to serve a sentence that the cou1t may impose; or
            ( [8J) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(D )    (1) This is a personal recognizance bond.

( [8J ) (2) This is an unsecured bond of$              d::)/ / 000
(D )    (3) Th is is a secured bond of$
                                                   ----------
                                                                                        , secured by:

        (D )      (a) $ - - - - - - - - , in cash deposited with the court.

        (D )      (b) the agreement of the defendant and each surety to forfeit the fol lowing cash or other property
                  (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                  ownership and value) :



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (D )      (c) a bail bond with a solvent surety (a ttach a copy of the bail bond, or describe it and identify the surety) :




                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                            Case 2:20-cr-00018-WSS Document 19 Filed 01/30/20 Page 2 of 2
                                                                                                                                  Page2
    ~

    AO 98 (Rev. 12/ 1I) Appearance Bond

-
    Release of the Bond. The com1 may order this appearance bond ended at any time. This bond will be satisfied and the
    security will be released when either: (1) the defendant is foun d not gu ilty on all charges, or (2) the defendant reports to
    serve a sentence.

                                                                Declarations

    Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
              (1)       all owners of the property securi ng this appearance bond are included on the bond;
              (2)       the property is not subject to claim s, except as described above; and
              (3)       I wi ll not sell the property, allow further claims to be made against it, or do anything to reduce its value
                        while this appearance bond is in effect.

    Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
    of release set by the court or had them exp lained to me. I agree to this Appearance Bond.




    I, the defendant - and each surety- declare under penalty of perjury that this information is


    Date:




                     Surety/property owner - printed name                           Surety/property owner - signature and date




                     Surety/property owner - printed name                           Surety/property owner - signature and date




                     Surety/property owner - printed name                           Surety/prope rty owner - signature and date




    Date:    \f 30/;JO

    Appro~r~        "l .n   0.
    Date:~
